Citation Nr: 0806246	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received  to 
reopen the claim of service connection for ear infections, 
otitis externa.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for thoracic spine 
degenerative joint disease.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a skin disorder.

4.  Entitlement to service connection for food poisoning 
residuals.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for chemical testing, 
right wrist.




REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1959, February 1960 to February 1963, and September to 
October 1964.  He had subsequent service in the Army National 
Guard and was ordered to active duty in support of Operation 
Desert Shield/Storm from December 1990 to May 1991.  He 
served in the Southwest Asia Theater of operations from 
January to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In May 2003, the RO held that new and material evidence had 
not been received to reopen the claim of service connection 
for ear infections, otitis externa; degenerative joint 
disease of the thoracic spine; and a skin disorder, as due to 
an undiagnosed illness.  In August 2004, however, the RO held 
that new evidence had been received to reopen the claim of 
service connection for a skin disorder.  Additionally, by 
means of the statement of the case (SOC) dated in October 
2005, the RO addressed the aforementioned matters on a direct 
basis.  Before the Board may consider the merits of a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the matter appropriately before the Board is 
whether new and material evidence has been presented to 
reopen the previously denied claims of service connection for 
ear infections, otitis externa; degenerative joint disease of 
the thoracic spine; and a skin disorder.


FINDINGS OF FACT

1.  In December 1995, the RO denied entitlement to service 
connection for ear infections and a thoracic spine disorder.  
The RO held that there was no medical evidence of ear 
infections or a thoracic spine disorder within the service 
medical records nor was there evidence of arthritis within 
one year after separation from service.

2.  Evidence received since the December 1995 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for ear infections and a thoracic spine disorder.

3.  In June 2002, the Board denied entitlement to service 
connection for a skin disorder.  The Board held that a 
chronic skin condition was not shown in service, for many 
years thereafter, and the record contained no probative 
evidence that related any current skin condition to the 
veteran's period of service, any incident therein, or any 
undiagnosed illness.

4.  Evidence received since the June 2002 Board decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a skin disorder.

5.  Chronic ear infections were not present in service or 
manifested for many years thereafter, and are not otherwise 
related to service.

6.  A thoracic spine disorder was not present in service or 
manifested for many years thereafter, and is not otherwise 
related to service.

7.  A chronic skin disorder was not shown in service, for 
many years thereafter, and the record contains no probative 
evidence which relates any current skin disorder to the 
veteran's period of service, any incident therein, or any 
undiagnosed illness.

8.  There is no medical evidence of a bowel disability or a 
chronic bowel disorder that is in anyway related to service.

9.  There is no medical evidence of a chronic sinus disorder 
that is in anyway related to service.

10.  There is no medical evidence of a permanent or chronic 
right wrist disorder that is in anyway related to service, to 
include chemical testing.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for ear infections, otitis 
externa.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

2.  New and material evidence has been received to reopen the 
claim of service connection for thoracic spine degenerative 
joint disease.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  New and material evidence has been received to reopen the 
claim of service connection for a skin disorder, as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

4.  Ear infections, otitis externa, were not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307 (2007).

5.  A thoracic spine disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2007).

6.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service in the Southwest Asia Theater of operations during 
the Gulf War.  38 U.S.C.A. §§ 1110, 1131, 1117, , 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.317 (2007).

7.  Food poisoning residuals were not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 1153, , 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

8.  Sinusitis was not incurred during active service, nor is 
any such disability causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1153, , 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2007).

9.  A right wrist disorder, as due to chemical testing, was 
not incurred during active service, nor is any such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, , 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2002, February 2003, June 2004, 
December 2004, and March 2006 letters, with respect to the 
claims of entitlement to service connection. The Board does 
observe that the veteran was not informed of the requirement 
to submit new and material evidence; however, such a 
deficiency is not prejudicial by virtue of the Board's 
reopening the veteran's claims of entitlement to service 
connection for ear infections, otitis externa; degenerative 
joint disease of the thoracic spine; and for a skin disorder.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2002, February 2003, June 2004, December 2004, 
and March 2006 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2002 and 
February 2003, prior to the adjudication of the matter in 
May 2003

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2004, December 2004, and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, Social 
Security Administration (SSA) records, VA outpatient reports, 
private treatment records from Ashley B. Hart, M.D., Jose 
Luis Diaz Barbarosa, M.D., Calvin Finley, M.D., Marie-Josee 
Thibault, M.D., and Health Shout Yuma Surgery Center, and VA 
examination reports dated in August 1994, February 1996, 
November 1998, and July 2004.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran alleges entitlement to service connection for ear 
infections, a thoracic spine, disorder, a skin disorder, food 
poisoning residuals, sinusitis, and a right wrist disorder.  
The claims of entitlement to service connection for ear 
infections and a thoracic spine disorder were previously 
denied by means of a December 1995 rating decision.  The 
claim of entitlement to service connection for a skin 
disorder was previously denied by means of a June 2002 Board 
decision.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108. 38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date (in October 2002 and 
December 2002), and the new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material"  evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b); See 66 Fed. Reg. 56615 (Nov. 9, 2001) (adding 
the December 31, 2006 date).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B). 
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 68 Fed. 
Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

The Board will initially address whether new and material 
evidence has been presented to reopen the claims of 
entitlement to service connection for ear infections, a 
thoracic spine disorder, and a skin disorder.  

In a December 1995 rating decision the RO denied entitlement 
to service connection for ear infections and a thoracic spine 
disorder.  The RO held that there was no evidence of 
treatment or a diagnosis of chronic ear infections or 
arthritis in service or within the presumptive period.  
Although the veteran initiated an appeal, he did not perfect 
his appeal with respect to these matters.  At the time of the 
December 1995 rating decision, the medical evidence of record 
included the veteran's service medical records and August 
1994 VA examination reports.  The December 1995 rating 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 
(2007).

The medical evidence associated with the claims folder since 
the December 1995 rating decision includes a February 1996 VA 
examination report and VA treatment records.  The February 
1996 VA examiner noted a history of ear infections and 
degenerative changes throughout the veteran's thoracic spine.  
In light of the aforementioned medical evidence of a history 
of ear infections and a chronic thoracic spine disorder, the 
Board finds that this evidence is neither cumulative nor 
redundant of the evidence previously of record.  Accordingly, 
new and material evidence has been presented and reopening of 
the claims of entitlement to service connection for ear 
infections and a thoracic spine disorder is in order.

As to the veteran's claim of entitlement to service 
connection for a skin disorder, this was denied by means of 
an October 1997 rating decision and a subsequent Board 
decision dated in June 2002.  The Board held that a chronic 
skin disorder was not shown in service, for many years 
thereafter, and the record contained no probative evidence 
which related any current skin condition to the veteran's 
period of service, any incident therein, or any undiagnosed 
illness.  At the time of the June 2002 Board decision the 
medical evidence of record included the veteran's service 
medical records, private treatment records, and VA 
examination reports.  The medical evidence of record 
associated with the record since the June 2002 Board includes 
private treatment records demonstrating a current chronic 
skin disorder.  In light of the aforementioned medical 
evidence of a chronic skin disorder, the Board finds that 
this evidence is neither cumulative nor redundant of the 
evidence previously of record.  Accordingly, new and material 
evidence has been presented and reopening of the claim is in 
order.

The Board will now address whether the veteran is entitled to 
service connection for ear infections, a thoracic spine 
disorder, a skin disorder, food poisoning residuals, 
sinusitis, and for a right wrist disorder.

With respect to the veteran's claim of entitlement to service 
connection for ear infections, the veteran alleges that in 
late 1957 and early 1958 his unit was assigned with the duty 
of performing border patrols along the Czech border.  They 
patrolled in the cold, rain, sleet, snow, and in cold winds.  
Often, they would have to station themselves in fox holes 
that filled up with water.  During these months of patrol, he 
alleges that he experienced ear infections and head colds and 
he has continued to experience.  

The veteran's service medical records demonstrate complaints 
of a two-day history of congestion, body aches, and right ear 
ache, in December 1990.  The veteran was diagnosed as having 
an upper respiratory infection.  Subsequent service medical 
are silent as to treatment for or a diagnosis of chronic ear 
infections.  Post-service, upon VA examination, in August 
1994, physical examination revealed some scarring on the 
right ear drum.  The examiner's impression was a history of 
ear infections, bilaterally, worse in the right than the left 
with some residual scarring of the right drum.  In February 
1996, VA examination revealed that the right ear drum was 
obscured by cerumen and the left drum showed an old 
perforation.  The examiner's impression was a perforated left 
ear drum with a history of frequent ear infections.  In 
September 1996, there was evidence of scarring on both ear 
drums.  In light of the aforementioned evidence, service 
connection for ear infections, otitis externa, is not 
warranted.  The record contains absolutely no indication that 
the veteran is currently experiencing a chronic disorder 
manifested by ear infections or that his post-service history 
of ear infections are causally related to his active service 
or any incident therein.  As noted, there is no evidence of 
chronic ear infections in service and the post-service 
medical evidence does not provide objective evidence in 
support of the veteran's theory of entitlement.  No medical 
opinion or other competent medical evidence to support the 
veteran's allegations has been presented.  Accordingly, 
service connection for ear infections, otitis externa, is 
denied.

As to the veteran's claim of entitlement to a thoracic spine 
degenerative joint disease, his service medical records are 
silent as to complaints of, treatment for, or a diagnosis of 
a thoracic spine disorder.  The first indication of a 
thoracic spine disorder was upon VA examination in August 
1994.  At that time, a chest x-ray demonstrated less than 
optimal inspiratory effort with degenerative changes in the 
thoracic spine and chronic central airway thickening.  There 
was also some wedging in the vertebral bodies of the 
midthoracic spine.  June 1994 x-rays demonstrated 
degenerative spondylitic changes in the spine with spurs at 
multiple levels in the lower thoracic and midthoracic spine.  
There was minimal dexrtoscoliosis in upper to mid thoracic 
spine.  A September 1994 bone scan did not demonstrate any 
specific abnormalities within the thoracic spine.  Upon VA 
examination in February 1996, x-rays demonstrated mild to 
moderate degenerative changes throughout the mid and lower 
thoracic spine and calcification within disc space at T10-11.   
The crucial link between the disease and service, whether 
shown by evidence of the disease during service, or evidence 
within the presumptive period, is not present.  Although the 
veteran has a current diagnosis of thoracic spine 
degenerative joint disease, based upon the lack of complaints 
or diagnosis in service and a post-service diagnosis in 1994 
the preponderance of the evidence is against a finding that a 
thoracic spine disorder was present in active service or 
manifest to a compensable degree within the first post-
service year.  Accordingly, service connection for 
degenerative joint disease of the thoracic spine is denied.  

With respect to the claim of entitlement to service 
connection for a skin disorder, the veteran has alleged that 
during the Persian Gulf War he was exposed to various 
insecticides and liquid chemicals and as a result he 
currently experiences chemical sensitivity, light 
sensitivity, and skin problems.  A review of the record, 
fails to reveal probative evidence of skin rash in service, 
for many years thereafter, or probative evidence which 
relates any current skin condition to the veteran's period of 
service, any incident therein, or any undiagnosed illness.

The veteran's service medical records pertaining to his 
periods of active service from February 1960 to October 1964 
are negative for the presence of any pertinent complaint or 
clinical abnormality.  Additionally, upon reenlistment, in 
January 1990, no pertinent abnormalities were noted on 
clinical evaluation.  Moreover, on a report of medical 
history, the veteran denied skin diseases.  In March 1991, 
the veteran denied any skin rash when he was screened for 
potential disease threats associated with service in the 
Persian Gulf.  On June 1991 demobilization medical 
examination, the veteran reported that he was in good health 
and that he had no illnesses or injuries since his deployment 
to the Persian Gulf.  He denied any skin diseases and 
clinical evaluation did not reveal any abnormalities.

In April 1996, private treatment records demonstrated that 
the veteran had a rash over his left zygomatic area, which he 
attributed to chemical exposure.  The veteran was diagnosed 
as having dermatitis.  In May 1996, the veteran reported dark 
lesions on his face, which he claimed were due to rocket 
attacks during the Gulf War.  The impression was contact 
dermatitis.  In June 1996, the veteran reported that he had 
had skin blisters on his face which had started during the 
Persian Gulf War. Examination demonstrated mixed folliculitis 
on the face and onychomycosis of the nails of both feet.  The 
examiner's impression was dermatitis.  In September 1996, he 
was seen for a rash on his right lateral neck.  

In October 1998, the veteran testified before a Decision 
Review Officer that his skin condition was characterized by 
spots with pus on his hands, sores on his legs and head, and 
fungus on his nails and toes.  In November 1998, the veteran 
was afforded a VA examination.  Physical examination did not 
reveal any skin lesions.  VA treatment records indicated a 
diagnosis of onychomycosis in November 1997.  In July 2004, 
private treatment records indicated that the veteran had 
evidence of dry hyperkeratotic scaling associated with 
scattered, excoriated, inflamed nodules consisting of scar 
tissue at different stages of healing on the scalp, arms, 
forearms, elbows, knuckles, and knees.  The examiner's 
diagnosis was mild psoriasis associated with prurigo 
nodularis.  

The Board acknowledges the veteran's allegation that he has 
had symptoms of a skin condition since his service in the 
Gulf War; however, the veteran's service medical records are 
negative for complaints or findings of a skin disorder.   
Moreover, the first notation of a skin rash was in April 
1996, approximately five years after his separation from 
service.  There is no indication in the evidence of record 
that any medical professional has related any of the 
veteran's skin conditions to his military service or any 
incident therein.  Service connection is also not warranted 
on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 because his skin condition has been attributed to a 
known cause (dermatitis, folliculitis, and onychomycosis).  
Thus, lacking probative evidence of skin rash in service, for 
many years thereafter, or probative evidence which relates 
any current skin condition to the veteran's period of 
service, any incident therein, or any undiagnosed illness, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a skin condition.

With respect to the claim of entitlement to service for food 
poisoning, the veteran alleges that he experienced severe 
food poisoning in June 1957.  He recounted that at that time 
he was taken by ambulance to the Battalion Infirmary and he 
remained semi-conscious for two days with intense intestinal 
pain.  He believes that that episode of food poisoning has 
resulted in present day bowel problems.

The Board acknowledges that the veteran's service medical 
records from that period are not available for review; 
however, subsequent service medical records are absent any 
treatment for or a diagnosis of a chronic condition 
associated with food poisoning.  Even assuming arguendo that 
the veteran received treatment for food poisoning while in 
service, there is no objective evidence of record of a 
permanent residual or chronic disability associated with food 
poisoning.  Furthermore, the veteran may currently be 
experiencing bowel problems; however, the Board notes that 
service connection is currently in effect for fibromyalgia, 
which is rated on the basis of widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptom.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  
In light of the lack of evidence of a chronic disorder 
attributable to service, service connection is not warranted 
for food poisoning residuals.

With respect to his claim of service connection for 
sinusitis, the veteran alleges that he currently experiences 
sinus infections due to exposure to severe heat, dust, sand 
storms, oil well fires, and smoke while stationed in the 
Persian Gulf.  A review of the medical evidence of records 
fails to reveal a chronic sinus disorder attributable to the 
veteran's period of service.  The veteran's service medical 
records reveal only one notation of sinus congestion, which 
was attributed to an upper respiratory infection in December 
1990.

Post-service, in September 1991, the veteran presented with 
complaints of shortness of breath and difficulty catching his 
breath.  An associated radiology report indicated that there 
was no evidence of acute intrathoracic disease; there were a 
few strands of fibrosis noted at the left lung base.  Upon VA 
examination, in August 1994, the veteran presented with 
complaints of sinusitis; however, there was no nasal 
discharge.  In June 1995, the veteran was diagnosed as having 
chronic rhinitis and tympanic membrane perforation.  Upon VA 
examination, in February 1996, the veteran presented with 
complaints of frontal and maxillary sinus tenderness.  In 
September 1996, the veteran received treatment for sinusitis 
and bilateral otitis media.  The aforementioned evidence 
fails to reveal a chronic sinus disorder during or post-
service service.  In light of the lack of evidence of a 
chronic disorder attributable to service, service connection 
is not warranted for sinusitis.

With respect to the claim of entitlement to service 
connection for chemical testing of the right wrist, the 
veteran alleges that while stationed at Fort Bliss, Texas, 
from August 1956 to October 1956, he was one of a few 
randomly selected trainees used in a chemical contamination 
and de-contamination class.  During the class, a blister 
agent/jell chemical was placed on top of his right wrist.  
Consequently, he alleged that a two-inch blister developed 
and he experienced a severe burning sensation.  He stated the 
blister then ruptured and proceeded to sting for hours and 
that it took approximately two weeks for the wound to heal.  

A review of the veteran's service medical records does not 
demonstrate that the veteran underwent any chemical testing 
on right wrist nor is there any evidence that the veteran 
sustained an injury to his right wrist.  The Board notes that 
the veteran has been diagnosed as having and service 
connection is in effect for fibromyalgia, which results in 
pain in his extremities.  The post-service medical evidence 
is absent any indication of a permanent residual or a chronic 
right wrist disorder attributable to chemical testing.  
Accordingly, service connection is not warranted for chemical 
testing, right wrist.

The Board has considered the testimony provided by the 
veteran asserting that he experiences ear infections, a 
thoracic spine disorder, a skin disorder, food poisoning 
residuals, sinusitis, and a right wrist disorder that are due 
to his period of service.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, his contentions are not probative to the 
issue at hand.  The record contains absolutely no probative 
evidence supporting his theories of entitlement.

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for ear infections, a thoracic spine 
disorder, a skin disorder, food poisoning residuals, 
sinusitis, and a right wrist disorder.













	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for ear infections, otitis 
externa, is reopened and the appeal is granted to this extent 
only.

Entitlement to service connection for ear infections, otitis 
externa, is denied

New and material evidence having been received, the claim of 
entitlement to service connection for thoracic spine 
degenerative joint disease is reopened and the appeal is 
granted to this extent only.

Entitlement to service connection for thoracic spine 
degenerative joint disease is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for skin disorder is 
reopened and the appeal is granted to this extent only.

Entitlement to service connection for a skin disorder, as due 
to an undiagnosed illness, also claimed as chemical 
sensitivity and light sensitivity, is denied.

Entitlement to service connection for food poisoning 
residuals is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for chemical testing, right 
wrist, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


